Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: DeLucca US9055736 discloses in fig.10 and col.7:51-65 an apparatus and method for placing bait at a desired depth.
However no prior art discloses, teaches or suggests the combination of elements arranged in the manner claim 1, to include “detecting, by a single chip microcomputer provided in the fishing reel, a current point based on rotational movement of the fishing reel; determining, by the single chip microcomputer, whether a button provided in the fishing reel is pressed for a first period of time; memorizing, by the single chip microcomputer, a current point at a time when the button is pressed for the first period of time as a target point; during a fishing line casting period after the fishing line casting period that the target point is memorized, detecting, by the single chip microcomputer, a current point based on rotational movement of the fishing reel; determining, by the single chip microcomputer, whether a current point is the target point; and sounding an arrival alarm by the buzzer when the current point is the target point”. Thus claim 1 is allowed with associated dependent claims. 
Claim 8 includes analogous limitation to claim 1, thus allowed on similar grounds with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685